COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-13-00177-CV


JACK BREWER                                                          APPELLANT

                                         V.

ROBERT C. RAMIREZ, IN HIS                                              APPELLEE
OFFICIAL CAPACITY AS JUDGE
OF THE COUNTY COURT AT LAW
NO. 2


                                     ------------

          FROM THE 431ST DISTRICT COURT OF DENTON COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      On November 20, 2013, we notified appellant that his brief had not been

filed as required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R.

App. P. 38.6(a). We stated we could dismiss the appeal for want of prosecution

unless appellant or any party desiring to continue this appeal filed with the court



      1
       See Tex. R. App. P. 47.4.
within ten days a response showing grounds for continuing the appeal. See Tex.

R. App. P. 42.3. We have not received any response.

      Because appellant's brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).

      We dismiss appellee’s motion to dismiss appeal as moot.



                                                  PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: January 16, 2014




                                    2